Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1. PETCO PETROLEUM
     CORPORATION, an Indiana
     Corporation

                     Plaintiff,

  v.                                                         Case No. 19-cv-00439-CVE-FHM

  1. DAVID WEST, an individual;
  2. U.S. OIL RECLAIMERS, LLC, an
  Oklahoma Limited Liability Company,                        JURY TRIAL DEMANDED
  3. FLASH ELECTRIC SERVICES LLC,
  an Oklahoma Limited Liability Company,

                     Defendants.


                                              COMPLAINT

           Plaintiff Petco Petroleum Corporation (“Petco” or “Plaintiff”) states and alleges the

  following in support of its claims against Defendant David West (“West”), Defendant U.S. Oil

  Reclaimers, LLC. (“U.S. Oil”), and Defendant Flash Electric Services LLC (“Flash Electric”)

  (collectively the “Defendants”):

                                                PARTIES

           1.        Petco Petroleum Corporation is an Indiana corporation with its principal place of

  business in Hinsdale, Illinois.

           2.        David West an individual and former employee of Petco who currently resides in

  Oklahoma.

           3.        U.S. Oil Reclaimers, LLC, is an Oklahoma limited liability company. On

  information and belief, its principle place of business is in Drumright, Oklahoma. U.S. Oil may be

  served through its registered agent, R. Steve Crowder, 1260A E Broadway, Drumright, Oklahoma

  74030, or by any other method authorized by law.


  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 2 of 8




           4.        Flash Electric Services LLC, is an Oklahoma limited liability company. On

  information and belief, its principle place of business is in Drumright, Oklahoma. Flash Electric

  may be served through its registered agent, David West, 113 Haven Hill Dr., Drumright, Oklahoma

  74030, or by any other method authorized by law.

                                     JURISDICTION AND VENUE

           5.        This Court has subject matter jurisdiction because there is complete diversity

  between Plaintiff and Defendants and the amount in controversy exceeds $75,000, exclusive of

  interest and costs. See 28 U.S.C. § 1332.

           6.        David West an individual who currently resides in Oklahoma and is subject to the

  personal jurisdiction of this Court

           7.        On information and belief, U.S. Oil is an Oklahoma limited liability company

  whose members all reside within the state of Oklahoma. As such it is deemed a citizen of

  Oklahoma and is subject to the personal jurisdiction of this Court.

           8.        On information and belief, Flash Electric is an Oklahoma limited liability company

  whose members all reside within the state of Oklahoma. As such it is deemed a citizen of

  Oklahoma and is subject to the personal jurisdiction of this Court.

           9.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and (c)

  because a substantial part of the events giving rise to Plaintiff’s claims occurred in this District

  and the contractual breaches and resulting damage to Petco took place in this District.

                                       FACTUAL ALLEGATIONS

           10.       Petco is an independent oil and natural gas producer that employs over 200

  individuals, and operates more than 1200 producing wells and facilities in Mississippi, Illinois,

  Indiana, Oklahoma and Texas. Petco’s Oklahoma office is located in Drumright, and its oil and

  gas operations are primarily located in Creek County, Oklahoma.

                                                     2
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 3 of 8




           11.       U.S. Oil is an entity that purchases and/or disposes reclaimed oil and mineral

  production byproducts.

           12.       Flash Electric is allegedly an electrical repair and service provider.

           13.       David West is the former field supervisor of Petco’s Drumright location, and

  worked in that position since the early 2000s. As a part of his duties, West oversaw the daily

  production of oil from wells operated by Petco and repaired and maintained equipment associated

  with wells operated by Petco to allow for the continuous production of oil. West obtained parts

  and equipment from third party vendors to maintain and repair said equipment. On a monthly basis,

  the vendors mailed the invoices for parts and services to West who reviewed those invoices for

  accuracy. If the equipment and services listed on the invoice were accurate and had been delivered

  to Petco, West would “approve” the invoice for payment. West would then mail the reviewed and

  approved invoices to Petco’s corporate offices on the 15th of every month for processing and

  payment to the vendors.

           14.       In February 2017, Petco suspected that David West was engaging in potential fraud,

  theft, and embezzlement of assets operated by Petco.

           15.       Accordingly, Petco terminated West on February 21, 2017.

           16.       After terminating West, Petco undertook a lengthy and extensive investigation of

  West’s dealings to uncover the scope of his malfeasance with assets operated by Petco. This

  investigation later revealed significant wrongdoing by the Defendants.

                                           UNPAID OIL DELIVERIES

           17.       The investigation uncovered that between March 28, 2014 and February 13, 2017,

  West arranged for forty-six shipments of oil from wells operated by Petco to U.S. Oil (the

  “Shipments”).



                                                       3
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 4 of 8




           18.       The quantity of the Shipments amounted to 4,728.5 barrels of crude oil for a total

  value, calculated at the time of each shipment, of $266,802.13.

           19.       Until Petco undertook its investigation into West, it was without notice of these

  Shipments.

           20.       For each of these forty-six Shipments, an independent trucking company would

  haul crude oil from the wells operated by Petco to U.S. Oil, and submit an invoice to West for the

  transportation costs. West would review and approve the invoices for payment by Petco.

           21.       Petco conducted a review of original invoices obtained from the third-party

  trucking companies, comparing them with the invoices West approved and submitted for payment.

  The review found that, on information and belief, West manipulated the invoices to falsely show

  that the company hauled water for disposal—not oil for sale—to U.S. Oil.

           22.       Although the delivery tickets clearly indicate wells operated by Petco were the

  source of the Shipments, U.S. Oil never paid Petco for the Shipments it received and accepted.

                                     GHOST VENDOR – FLASH ELECTRIC

           23.       Petco further identified false invoices submitted by Flash Electric.

           24.       Between September 25, 2015 and December 12, 2016, Flash Electric submitted 109

  invoices for payment to Petco (the “Electric Invoices”) for electric services rendered on wells

  operated by Petco.

           25.       West approved the Electric Invoices for payment by Petco.

           26.       Petco issued 15 checks to Flash Electric for a total of $129,038.20, which amounted

  to payment of the full balance of the Electric Invoices.

           27.       After West’s termination, Petco’s investigation revealed that West was and is the

  owner and registered agent for Flash Electric.



                                                      4
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 5 of 8




           28.       Based on witness interviews, Petco determined that a third-party electric company

  had conducted all electric work on wells operated by Petco.

           29.       On information and belief, Flash Electric did not provide any of the work billed in

  the Electric Invoices.

           30.       Moreover, Petco discovered that West himself had endorsed for deposit three of the

  checks Petco sent to Flash Electric for payment. Specifically, West endorsed checks issued on

  10/23/2015, 11/23/2015, and 12/25/2015.

                                         COUNT 1: FRAUD
                                    (WEST AND FLASH ELECTRIC)

           31.       Plaintiff incorporates the preceding allegations as if fully set forth herein.

           32.       West, in approving the invoices from Flash Electric he knew to be false, made

  numerous material misrepresentations.

           33.       The invoice approvals by West were positive assertions he knew to be false.

           34.       West intended that Petco act upon his invoice approvals by paying the invoiced

  balances.

           35.       Petco relied upon West’s false invoice approvals by paying the amounts invoiced,

  to its detriment.

           36.       Flash Electric made numerous material misrepresentations by issuing invoices to

  Petco for electrical services it never conducted.

           37.       Flash Electric knew these assertions were false.

           38.       Flash Electric intended that Petco act upon the false invoices by paying the invoiced

  balances.

           39.       Petco relied upon Flash Electric’s false invoices by paying the amounts invoiced,

  to its detriment.


                                                        5
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 6 of 8




           40.       As a direct result of West’s and Flash Electric’s fraudulent acts, Petco was harmed

  in an amount to be determined, but believed to be in excess of $161,038.20.

                           COUNT 2: BREACH OF EMPLOYMENT CONTRACT
                                            (WEST)

           41.       Plaintiff incorporates the preceding allegations as if fully set forth herein.

           42.       West and Petco had an at-will employment contract for West to render services to

  Petco.

           43.       Implied in every contract is a duty of good faith and fair dealing.

           44.       West breached this contract by engaging in self-dealing, falsifying invoices, and

  approving invoices for payment he knew to be false, among other things.

           45.       As a direct result of this breach, Petco was harmed in an amount to be determined,

  but believed to be in excess of $427,840.33

                              COUNT 3: BREACH OF FIDUCIARY DUTY
                                            (WEST)

           46.       Plaintiff incorporates the preceding allegations as if fully set forth herein.

           47.       A fiduciary relationship existed between David West and Petco that created

  fiduciary duties that West owed to Petco.

           48.       West breached the fiduciary duties to Petco by engaging in self-dealing, falsifying

  invoices, and approving invoices for payment he knew to be false, among other things.

           49.       West’s breaches of the fiduciary duties owed to Petco were the direct cause of

  damages to Petco.

           50.       To remedy these breaches, Petco seeks money damages in an amount to be

  determined but believed to be in excess of $427,840.33, as well as disgorgement of any profits

  wrongfully obtained by West’s breaches.



                                                        6
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 7 of 8




                 COUNT 4: BREACH OF CONTRACT FOR THE SALE OF GOODS
                                      (U.S. OIL)

           51.       Plaintiff incorporates the preceding allegations as if fully set forth herein.

           52.       At least 46 contracts existed for the sale of goods, specifically sweet crude oil,

  between Petco, as seller, and U.S. Oil, as buyer.

           53.       Petco delivered and U.S. Oil received and accepted the 46 Shipments of crude oil.

           54.       Petco has fully performed under these numerous contracts.

           55.       U.S. Oil has breached these contracts by failing to pay for any of the 46 Shipments.

           56.       To remedy this breach, Petco seeks money damages in an amount to be determined

  but believed to be in excess of $266,802.13.

                                             RELIEF SOUGHT

           WHEREFORE, premises considered, Plaintiff prays that it recover from Defendants:

  damages in an amount to be determined, but believed to be in excess of $427,840.33; disgorgement

  of profits obtained by West’s breach of fiduciary duties owed to Petco; reasonable attorneys’ fees,

  costs and expenses of this action; pre-judgment and post-judgment interest at the highest rates

  allowed by law; and such other relief to which Plaintiff may be entitled.



           JURY TRIAL DEMANDED




                                                        7
  4126535.2:711130:02331
Case 4:19-cv-00439-CVE-FHM Document 1 Filed in USDC ND/OK on 08/08/19 Page 8 of 8




  Dated:           August 8, 2019             Respectfully submitted,


                                              HALL, ESTILL, HARDWICK, GABLE,
                                              GOLDEN & NELSON, P.C.


                                    By:       /s/ Aaron C. Tifft
                                              J. Kevin Hayes, OBA #4003
                                              Aaron C. Tifft, OBA #33288
                                              320 South Boston Avenue, Suite 200
                                              Tulsa, OK 74103-3706
                                              Telephone: (918) 594-0400
                                              Facsimile: (918) 594-0505
                                              Email: KHayes@HallEstill.com
                                                      ATifft@hallestill.com

                                              ATTORNEYS FOR PLAINTIFF,
                                              PETCO PETROLEUM CORPORATION




                                          8
  4126535.2:711130:02331
